 In the Matter of SEARS ROEBUCB:AND COMPANYandLOCAL 214, MAILORDER,WAREHOUSE&DISTRIBUTIONWORKERS,ILWU, CIOCase No. R-3979.-Decided February 3,19413Investigation and Certification of Representatives:objection to election sus-tained, results of prior election set aside, and new election ordered when peti-tioning union prior to election and in violation of instructions of Board agentdistributed marked sample ballots which conveyed the impression that Boardsanctioned the election of petitioning union.Mr. Stephen M. Reynolds,for the Board.Mr. Fred A. Ossanna,of Minneapolis, Minn., for the Company.Mr. Douglas Hall,of Minneapolis, Minn., for the C. I. O.Mr. Harry Karsh,ofWashington, D. C., andMr. L. E. Goldberg,of Milwaukee, Wis., for the A. F. of L.Miss Marcia Hertzmark,of counsel to the Board.SECOND SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 29, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Order in the above-entitled proceed-ing,' and" on October 19, 1942, a Supplemental Decision and Directionof Election?Pursuant to the Direction of Election, an election bysecret ballot was conducted on November 16, 1942, under the directionand supervision' of the Regional Director for the Eighteenth Region(Minneapolis,,Minnesota).On November 17, 1942, the Regional Di-rector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties a Report on Ordered Election.As to the balloting and its results, the Regional Director rreportedas follows :,42 N. L R B 1037.44N L.R.B 50647 N L R B, No 31291 292DECIS',ONS OF NATIONALLABOR RELATIONS BOARDApproximate number of eligible voters------------------------1,188Total ballots cast-----------------------------------------981Total ballots challenged--------------------------------5Total void ballots_________________________________________0Total valid votes counted---------------------------------__976,Votes cast for 'American Federation of Labor -------------I---283Votes cast for Local 214,Mail Order,Warehouse and Distribu-tionWorkers, ILWU,CIO--------------- ---------------567Votes cast for neither_____________________________________126Objections to the conduct of the election were thereafter filed by theAmerican Fedeiatign of Labor, herein called the A. F. of L., which re-quested that the election be set aside on the ground that the petitioningunion, herein called the C. I. 0., had, prior to the election, distributedmarked sample ballots bearing the name of the Regional Director, al-legedly in violation of instructions of a Board agent.On November 23, 19421 the Regional Director issued a Report onObjections, copies of which were served on the parties, in which hefound that the objections,raised no substantial and material issues andrecommended that the' objections be overruled.Thereafter the A. F.,of L. filed objections to the Report on Objections and the C. I. 0. fileda reply to such objections.On December 2, 1942, the Board issued anOrder directing that a ,hearing be, held on the objections to the elec-tion and referring the case to the Regional Director for issuance ofnotice of hearing.was held on December 28, 1942, before Gustaf B. Erickson. The Com-pany, the A. F. of L., the C. I. 0.,.,and the Board appeared and par-ticipated.The A. F. of L. and the C. I: 0. thereafter filed briefswhich the Board has considered.= 1.Upon the basis of the entire record in the case, the Board makes thefollowing :FINDINGS' OF FACT 'Examiner for the Board, the-parties were advised by the Field Exam-ineriner of certain regulations:pertaining to the coming election.,On, or about November 13, 1942; the C. I. 0. issued tol employees of,the Company a leaflet containing, among other,things, a (sample ballotidentical with that appearing in the-election notice previously posted.by the Regional Director, except that the sample ballot in the leafletwas marked with an "X" in the Square provided for designating theC. I. 0. The leaflet bore the name of the Regional Director of theEighteenth Region in the same place as that information appeared onthe official election notice.There is a direct conflict in testimony as to whether, among the in-structions given by the Field Examiner on November 4, there was `SEARS 'ROEBUCK AND ' COMPANY'293- ohe'which expressly prohibited the use of the Regional Director's.name on sample ballots to be distributed, by the unions prior to' theelection.We deem it unnecessary to resolve this conflict in -testimony.-In our view,it is immaterial whether express instructions were givenby the' Board agent and whether the, C. I. O. violated such alleged in--structions.In order to maintain the integrity of secret ballot electionsconducted by the Board, it is necessary that employees be not misled byany action,innocent or. otherwise,into believing that the Board favorsone labor organization' over another. It is clear and we-find that,em-ployees may have received the erroneous impression,from the markedsample ballots distributed by the C. I. O. bearing the name of the Re-gional Director, that the Board was lending its support to one of thecontestants in the election.The C. I. O. contends that the election should not be set aside be-cause the A. F. of L. was aware of the distribution of the markedsample ballots prior to the date upon which the election was held andmade no timely protest.Thiscontentioniswithoutmerit since the'Board is primarily concerned with the complete protection of its pro-cedures to insure employees fair acid impartial elections and it pat-ently' cannot allow 'that objective to be defeated by the failure of onelabor organization involved to make timely protest of the activitiesof another union.,I.We shall set the election aside and shall direct that a newelection be'held.'ORDER AND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY ORDERED that the election of November 16, 1942, con-ducted among the employees of Sears Roebuck and Company, Minne-apolis,Minnesota,be,' and it hereby is, set aside;and it, is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sears Roebuck andCompany, Minneapolis, Minnesota, 'an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Election under the direction andsupervision of the Regional Director for'the Eighteenth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 10, of said Rules and'Regulations,among all employees in the operating and auditing divisions of theCompany's mail order plant in Minneapolis,Minnesota,including out-side warehouses 2 and 3, work heads.and extra employees, but ex-cluding all executives, supervisory employees, timekeepers, auditing 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment 168, buyers and reorder clerks, special merchandise' de-partment, department series 400,personnel and medical departments,special police, special staff, efficiency department,credit union,officeof order administration,watchmen,and all retail store and retailware-,house employees, who were employed during the pay-roll, period im-mediately preceding the date of this Direction,including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves. inperson atthe polls, but excluding any who have since quit or been dis-charged for cause, to determinewhether theydesire to be representedby Local 214, Mail Order, Warehouse & Distribution Workers, ILWU,CIO, or by the American Federation of Labor for the purposes of col-lective bargaining,or.by neither.MR. GERARD D. REn LY, concurring specially :The majority of the Board have correctly laid down the principle`that employees should not be given the impression by any of, theparties to an electionthat the,Board favors one side as against another.I am not altogether convinced,however, in the absence of any regula-tion or outstanding decision of the Board to that effect, that merelycopying the name of the Regional Director on a sample ballot conveysthis impression.It would seem obvious to any reasonable person thata sample ballot in which the printed matter shows an ' X"in the boxdesignated for one of the parties is not an official document of the Boardor any government agency.Most working people who participate inBoard elections have also voted in state and national elections. Judi-cial notice may be taken of the fact that the circulation of pictures orreplicas, of sample ballots with an "X" beside the name of a particularcandidate is a familiar technique in American politics.Few votersare misled by it even though the names of the election commissionersand other matters are included on the sample.The objections to the election, which this Board deemed in its Orderof December 2, 1942, to raise a substantial issue,alleged notonly thatthe C. I. O. had placed the name of the Regional Director upon thesample ballot attachedtoits leaflet, but that it had done lso in-violationof instructions given by a Board agent in a conference at which allparties were present.In other words, the gist of thel objection wasdisregard of a Board agent's instructions-the same,ground uponwhich we set aside an electioninMatter of The Kilgore ManufacturingCompany, 45N. L. R. B., No. 69. It therefore seems to, me importantto review the record of the hearing on objections since, the Trial Ex-aminer who heard the case did not submit any Intermediate Report..There is a direct conflict in testimony, as to whether the instructionsgiven by Waers, the Field Examiner who handled the preliminariesof the election,at a conference on November 4, 1942, included a warn- SEARS ROEBUCK AND COMPANY295ing against the use of the Regional Director's name, on sample ballotsto be issued by the union prior to the election.At the hearing onobjections,Karsh, the A. F. of L.' organizer, testified that the Boardagent told the parties that sample ballots might be issued "as long asthere isn't any Board designation, or the Regional Director's signatureon the ballot." , His testimony was corroborated by one, circumstance,viz, that the A. F. of L., which also circulated a sample ballot with an``X" in the square reserved for its local, did not print the name of the,Regional Director at the foot of the ballot, but the term "A. F. of L.Organizing Committee.", Karsh's recollection that this instruction wasgiven at the conference of November 4 was also corroborated by threerepresentatives of the Company.Regin, personnel manager for the Company, testified that the FieldExaminer circulated among the parties at the November 4 conferencea copy of an election notice containing the ballot form generally used.and stated that only the portion which was "bordered in a heavy blackborder on the notice of election could appear." 3:Hooke, -a .personneldepartment employee of the Company, also testified that Waers saidthat only the portion enclosed in the lines should appear, on the sampleballot and that "it could not bear any designation of any Board repre-sentative."Fred A. Ossanna, counsel for the Company,.testified thatWaers told the parties that "the ballot that could be used was a plainsample ballot . . . without any designation of the Regional'Board orany of its representatives appearing on the sample ballot."In rebuttal, two witnesses for the C. I. O., ^ Cadnius and Lindell,officers of the union, said that Waers did not give any instructions atthis conference, and showed through another witness, Soderberg,president of the C. I. O. local at Montgomery-Ward, that he hadmade available to the Sears Roebuck local a copy of the sample bal-lotwhich his local had circulated in advance of the Montgomery-Ward election, and that this copy was used by the concern whichprinted the' C. I. O. ballots.4On cross-examination, the C. I. O.,also brought out that the A. F. of L. organizer had subsequentlymade telephone calls to the Regional Office of the Board to checkon the-proper form of the sample ballot.The purpose of this testi-mony was to show that the A. Y. of L. did not receive instructionsabout omitting the Regional Director's name until' after the con-ference.Karsh was recalled to the stand, however, to state that he_first telephoned merely, to verify the instructions which Waers hadfirst given him and was referred by Waers to the Regional Director;3 The Regional Director's name and title appear outside the black border on both theofficial notice of election and the_sample,ballot distributed by the C. I 0+ This evidence`was excluded by the Trial Examiner,but possibly should have beenadmitted,for the limited purpose of showing that the C I. 0 did not deliberately disobeyany directions given by WaersEven such proof, however, would not have disproved theprincipal allegation, viz, that such an instruction had been given but had not been followed. 296DECISIONS OF NATIONAL LALO'R, RELATIONS BOARDthat he telephoned the Regional Director on another occasion toread to him the proposed form of their ballot;. and that it was fromthe Regional Director that the suggestion of inserting "A. F of L.''Organizing Committee" originated.This phase of the testimony wasuncontradicted.5This conflicting testimony might well have been settled by Warshimself, but unfortunately his recollection was not clear.He testi-' fled that he was unable to recall' any discussion Concerning sample'ballots at the conference of November 4.He also said he did not'recall any instruction on that date about.omitting the name of the'Regional Director from sample ballots or confining 'the ballot tomaterial within the black border,' and that if he had issued such aninstruction he would have made a note of it which he had not done.He did recall, however, that at, one conference between the partiesali election notice involving an election in another part of the Statewas circulated.On cross-examination he said he did not want totestify that such an instruction was not given, but 'simply that hehad no independent recollection of it and that had he been interro-gated on the point he would in effect have issued the direction attrib-uted to him.It this were 'all that the record contained, it would be difficultto reach any conclusion.Waers' inability to recall giving any in-struction tends to corroborate the two C. I. O. witnesses, whereasthe account of the three company officials bears out the testimony ofKarsh, even though their description of the precise instruction allegedto have been given by Waers differs slightly from his.This dis-crepancy, however, was not material since no one attempted to quoteWaers verbatim.Nor was the credibility of the Company witnessesimpeached, although the C. I. O. did attempt to show that the Com-pany favored the A. F. of L. and was attempting to deprive theC. I. O. of the fruits of its election victory.6 'There was, however, one admission elicited on cross-examinationfrom Lindell, the, second C. I. O. witness, which to my mind lendssignificant support to the A. F. of L. version.As I have noted,itwas Waers' "impression" that not only had he not given any in-struction about what matter should be printed, on a sample ballot,but that no discussion or sample `ballots had taken place.Lindell,however, admitted that Karsh had inquired about the propriety ofthe A. F. of L. circulating a sample ballot with an "X" in the A. F.EThe Regional Director did not take the stand.Waers recalled the telephone call andreferring Marsh to his superior.U The Trial Examiner excluded this offer, apparently on the ground that the objectionsdid not raise any question of Company interference.Had the offer been made for thelimited purpose of impeaching the Company witnesses, he might well have ruled otherwise.1 SEARS ROEBUCK AND COMPANY297of L. square. It must therefore be inferred that Waers' "impres-sion" was really based upon a complete absence of recollection ofsome of the events at the conference.Since he testified that had thequestion of sample ballots arisen lie would have given the instruc-tion which Karsh recalls, it would seem that the balance of probabil-ities favors the.,view that he did give such an instruction whichCadmus either forgot or did. not hear.?While the matter is notfree from doubt, I therefore believe the weight of the evidence sup-ports the allegations contained in, the objections to the election.7The varying accounts of the witnesses as to some of the collateral events which.admittedly occurred at the conference indicate that, as frequently happens at large meet-ings, some of those present did not pay careful attention to questions propounded by otherconferees.